DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 07/14/2022 claims, is as follows: Claims 1, and 11-12  have been amended; Claim 15 has been canceled; Claims 1-14 and 16-20 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “a motion control device” in line 5
“device” is the generic placeholder. 
“configured to” is the functional language.
The limitation “a torch height control device” in line 7
“device” is the generic placeholder. 
“configured to” is the functional language.
The limitation “a gas control device” in line 9
“device” is the generic placeholder. 
“configured to” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a motion control device", “a torch height control device”, and “a gas control device” have been described in originally-filed specification in para. 13, and 15; and fig. 2 as circuitry that are connected to controller 213 capable of performing the claimed functions associated with the three claimed control devices. Additionally, para. 28 provides "it should be understood that embodiments of the present invention do not eliminate all electronics from the peripheral devices (e.g., 209, 301, 225), as these devices will still have electronic devices like motors, servos, and simple control electronics".
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Picard (US 20030204283, previously cited) in view of Yamaguchi’445 (US 20090250445, previously cited) and Yamaguchi’083 (US 20070241083, newly cited)
Regarding Claim 1, Picard discloses an integrated plasma cutting system (closely-coupled plasma arc system 10), the system (plasma arc system 10) comprising: 
a plasma cutting power supply (power supply 14) configured to provide a desired current to at least one torch (torch 24) to create a plasma arc (plasma arc) to cut a workpiece (workpiece) (para. 0050 and 0053; fig. 2); 
a motion control device (drive system 20) configured to move the at least one torch (torch 24) along a desired cut path (cut path) relative to the workpiece (workpiece) (para. 0056; fig. 2); 
a torch height control device (torch height controller 18) configured to adjust a gap between a tip of the at least one torch (torch 24) and the workpiece (workpiece) (para. 0055; fig. 2); 
a gas control device (automatic process controller 16) configured to regulate a gas flow rate of at least one gas used in the integrated plasma cutting system (para. 0054, lines 1-4); and 
a centralized controller (computerized numeric controller CNC 12) configured to control each of the plasma cutting power supply (power supply 14), the motion control device (drive system 20), the torch height control device (torch height controller 18), and the gas control device (automatic process controller 16) (para. 0050, and 0053-0056), 
wherein the centralized controller (CNC 12) includes an integrated processor architecture (centralized control architecture) (para. 0007 and 0058) configured to control sequences of plasma arcs (timing of the cutting process) (para. 0051), control the regulation of the at least one gas (gas flow controls) used in the integrated plasma cutting system (plasma arc system 10), and control coordination of Muzilla Response Doc 16/601,737 Page 2 of 9Response to Office Action of 05/13/2021Application No: 16/601,737 Docket No: 2013-153-US-CNTmovement of the at least one torch (torch 24) along the cut path (cut path) while adjusting the gap (stand-off) between the tip of the at least one torch (torch 24) and the workpiece (workpiece) (para. 0055-0056).

    PNG
    media_image1.png
    439
    591
    media_image1.png
    Greyscale

Picard does not disclose:
The plasma cutting power supply configured to provide the desired current to multiple torches; 
The motion control device configured to move the multiple torches along respective desired cut paths relative to the workpiece; 
The torch height control device configured to adjust the gap between the tip of each of the multiple torches and the workpiece; and 
 the centralized controller configured to control sequences of plasma arcs, control the regulation of the at least one gas used in the integrated plasma cutting system, and control coordination of movement of the multiple torches along the respective cut paths at the same time while adjusting the gap between the tip of each of the multiple torches and the workpiece, without aid of an intervening processor architecture that is external to the centralized controller.
However, Yamaguchi’445 discloses an integrated plasma cutting system (plasma cutting device 10) comprises a centralized controller (main controller 32) configured to control sequences of plasma arcs (operation of power supply 35), control the regulation of the at least one gas (operation of gas system 36) used in the integrated plasma cutting system, and control coordination of movement of the at least one torch along the cut path while adjusting the gap between the tip of the at least one torch (plasma torch 28) and the workpiece (product 34) (tool shift mechanism 16-26) (it is noted tool shift mechanism allows the torch to be moved in at least X, Y, and Z direction, para. 0044-0046; fig. 1), without aid of an intervening processor architecture that is external to the centralized controller (main controller 32) (para. 0049) (it is noted the main controller 32 is the only controller that is used in system 10 to control various at least power supply 35, gas system 36, and various operation of torch 28).

    PNG
    media_image2.png
    350
    421
    media_image2.png
    Greyscale

Yamaguchi’083 discloses an integrated plasma cutting system (hybrid cutting apparatus 10) comprising a plasma torch 42 and a laser head 40 for performing thermal cutting. Advantageously, the system using both the plasma torch and the laser head speeds up the cutting process and reduces cost (para. 0007). Yamaguchi’083 further discloses a centralized controller (supervisory control device 64) controls coordination of movement of the multiple torches (plasma torch 42, laser head 40) along the respective cut paths at the same time (“independent displacement amounts, simultaneously at different positions”) while adjusting the gap between the tip of each of the multiple torches and the workpiece (para. 0064, 0058, and 0066). 

    PNG
    media_image3.png
    393
    726
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centralized controller such that it controls sequences of plasma arcs, control the regulation of the at least one gas, and control the movement of the at least one torch without aid of the intervening processor architecture that is external to the centralized controller as taught by Yamaguchi’445, in order to incorporate the single centralized controller that is known in the art to control various components in the plasma cutting system i.e. power supply, gas operation, and various movement of plasma torch. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the multiple torches in the plasma cutting system of Picard, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Motivation for utilizing multiple torches is taught by Yamaguchi’083 to speed up the cutting process and reduce running cost (para. 0007). The modification would result in the second torch electrically connected to the main controller 32 of Yamaguichi’445 (which operates without any aid of the intervening processor architecture that is external to the centralized controller) and essentially controlled by the main controller 32 of Yamaguichi’445 in the same manner as the first torch. Therefore, the main controller 32 of Yamaguichi’445 controls the movement of the multiple torches (first and second torches) at the same time while adjusting the gap between the tip of each of the multiple torches and the workpiece. 
 
Regarding Claim 2, Picard discloses the integrated plasma cutting system (plasma arc system 10), further comprising: 
a user interface (display screen 13) that allows a user to interact with the integrated plasma cutting system (plasma arc system 10) (para. 0052 and 0058).  

Regarding Claim 4, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the centralized controller (CNC 12) operates the user interface (display screen 13) without aid of an intervening microprocessor architecture in the user interface to process commands input from the user and presents data to the user via a display (display screen 13) (para. 0058-0059).

Regarding Claim 5, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the display (display screen 13) is a liquid crystal display (LCD) (para. 0058). 

Regarding Claim 6, Yamaguchi’445 discloses the plasma cutting power supply (operation power supply 35), the motion control device (tool shift mechanism 16-26 in X-Y direction), the torch height control device (tool shift mechanism 16-26 in Z-direction), the gas control device (operation of gas system 36), and the user interface (console 326) are disposed within a single packaging enclosure (main controller 32) (para. 0049 and 0052; figs. 1 and 3). 

    PNG
    media_image4.png
    343
    402
    media_image4.png
    Greyscale


Regarding Claim 7, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the user (user) inputs the material type (the type of material) into the user interface (display screen 13) prior to start of cutting operations (para. 0059; fig. 2).  

Regarding Claim 8, Yamaguchi’445 discloses the integrated processor architecture (main controller 32) includes a single microprocessor (single main controller 32) to control the plasma cutting power supply (operation power supply 35), the motion control device (tool shift mechanism 16-26 in X-Y direction), the torch height control device (tool shift mechanism 16-26 in Z-direction) and the gas control device (operation of gas system 36) (para. 0049). 

Regarding Claim 9, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the integrated processor architecture (centralized control architecture) includes a computer (computer numeric controller 12) with a multi-processor architecture (microprocessor) to control the plasma cutting power supply (power supply 14), the motion control device (drive system 20), the torch height control device (torch height controller 18) and the gas control device (automatic process controller 16) (para. 0058, and 0053-0056).  

Regarding Claim 10, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the regulation of the at least one gas used in the integrated plasma cutting system includes regulating a shield gas (shield gas) (para. 0054).  

Regarding Claim 11, the modification of Picard, Yamaguchi’445, and Yamaguchi’083 discloses the integrated plasma cutting system (plasma arc system 10), further comprising: 
a gantry (gantry 26 of Picard) disposed over the workpiece (workpiece) and supporting the multiple torches (torches 24) (fig. 5 of Yamaguchi’083), 
wherein the centralized controller (CNC 12) controls movement of the multiple torches (torch 24) along the gantry (gantry 26) (para. 0064 of Yamaguchi’083).  

Regarding Claim 16, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the centralized controller (CNC 12) includes a storage device (shape library) that contains data related to a part to be cut (cut patterns) in the workpiece (workpiece) (para. 0059; fig. 5A). 

Regarding Claim 17, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the centralized controller (CNC 12) includes a non-transitory computer readable product (factory pre-set database) that includes computer readable instructions (process parameters) (para. 0060, lines 1-5), and 
wherein the computer readable instructions (generated process parameters) perform configuring operating parameters (process parameters) of the integrated plasma cutting system (plasma arc system 10) (para. 0060).

Regarding Claim 18, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the non-transitory computer readable instructions (generated process parameters) are cut charts (cut height, cut speed etc.) (para. 0060). 

Regarding Claim 19, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the non-transitory computer readable instructions (generated process parameters) include cutting information (cut height, cut speed etc.) for cutting contours (shapes for cutting; fig. 5A) (para. 0059). 

Regarding Claim 20, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the cutting instructions (generated process parameters) further include information of a type of material being cut (material type) (para. 0060; fig. 4).  

Claims 3, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Picard, Yamaguchi’445, and Yamaguchi’083, in view of Brahan (US 20140046477, previously cited)
Regarding Claim 3, the modification of Picard, Yamaguchi’445, Yamaguchi’083 substantially discloses all of the claimed features as set forth above, except the user interface includes a processor that is separate from the integrated microprocessor architecture, and wherein the user interface is positioned remotely from at least one of the plasma cutting power supply, the motion control device, the torch height control device and the gas control device.  
However, Brahan discloses a user interface (computing device e.g computer) includes a microprocessor (remote data processors 180-183) that is separate from the integrated microprocessor architecture (computing device 160) (para. 0059-0060), and wherein the user interface (computing device) is positioned remotely from the torch height control device (cutting head height control 150) (fig. 1). 
  

    PNG
    media_image5.png
    449
    699
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Picard’s user interface to include the microprocessor that is separate from the integrated microprocessor architecture as taught by Brahan, in order to enable a user that is located remote from the plasma arc system to control the plasma arc system, which add extra convenience to the user to control the operation of the system remotely. 

Regarding Claim 12, the modification of Picard, Yamaguchi’445, Yamaguchi’083 discloses substantially all the features as set forth above, except the coordination of the movement of the multiple torches further includes controlling an angle of each of the multiple torches relative to the workpiece to create respective bevel cuts.  
However, Brahan discloses a coordination of the movement of at least one torch (cutting head 110) further includes controlling an angle of the at least one torch (bevel head motion) relative to the workpiece (workpiece) to create respective bevel cuts (features) (para. 0020, 0035, and 0051).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Picard’s centralized controller to control the angle of the at least one torch relative to the workpiece to create respective bevel cuts as taught by Brahan. Doing so would enhance positional accuracy of the torch to create demanding fine features (para. 0035 of Brahan). 

Regarding Claim 13, the modification of Picard, Yamaguchi’445, Yamaguchi’083 substantially discloses all of the claimed features as set forth above. Picard discloses the workpiece (workpiece) is disposed on a water table (cutting table) (para. 0056 and 0059). 
The modification does not disclose the centralized controller controls operation of the water table. 
However, Brahan discloses a centralized controller (computing device CNC 160) controls operation of a table (cutting table 140) (para. 0023, lines 1-15).

    PNG
    media_image5.png
    449
    699
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Picard’s centralized controller to control the operation of the table as taught by Brahan to enable the workpiece to be cut to a desired pattern (para. 0023, lines 1-15). 

Regarding Claim 14, the modification of Picard, Yamaguchi’445, Yamaguchi’083 substantially discloses all of the claimed features as set forth above. Picard discloses the workpiece (workpiece) is disposed on a table (cutting table 22) (para. 0056). 
The modification does not disclose the workpiece is disposed on a movable table, and wherein the centralized controller controls operation of the movable table. 
However, Brahan discloses a workpiece (workpiece) is disposed on a movable table (cutting table 140), and wherein a centralized controller (computing device CNC 140) controls operation of the movable table (cutting table 140) (para. 0023, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Picard’s table to be movable and modify Picard’s centralized controller to control the operation of the movable table as taught by Brahan to enable the workpiece to be cut to a desired pattern (para. 0023, lines 1-15). 

Response to Amendment
With respect to Notification of 112f: 
Applicant argument: “Applicant respectfully submits that the terms "a motion control device", "a torch height control device", and "a gas control device" should be given their
broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.”
Examiner’s Response:
the applicant’s argument above is not persuasive because the phrase: “a motion control device”, "a torch height control device", and "a gas control device" have met three prong tests. The phrase uses a generic placeholder “device” coupled with functional language “configured to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. By that reason, the Notification of 112f is maintained.

Response to Argument
Applicant's arguments filed on 07/14/2022 have been considered but they are not persuasive because: 
Applicant’s Arguments: on p. 7 of the Remarks “Independent claim 1 has been amended herein, and Applicant respectfully submits that neither Picard or Yamaguchi, alone or in combination, teach or suggest a centralized controller that controls coordination of movement of the multiple torches along the respective cut paths at the same time while adjusting the gap between the tip of each of the multiple torches and the workpiece, without aid of an intervening processor architecture that is external to the centralized controller. Furthermore, Applicant respectfully submits that it would not be obvious to one having ordinary skill in the art at the time the invention was made to modify the plasma arc system of Picard to include multiple torches and modify the centralized controller to control the multiple torches at the same time. Controlling multiple torches at the same time in a coordinated manner is not mere duplication of controlling a single torch. The centralized controller for controlling multiple torches has to synchronize and coordinate movements between the multiple torches so as not to interfere with each other, for example, while directing movement of each torch along its respective cutting path. Applicant respectfully submits that modifying the plasma arc system of Picard to provide such sophisticated coordination of movement of multiple torches using a centralized controller, without aid of an intervening processor architecture that is external to the centralized controller, would not be obvious to one of ordinary skill in the art.”
Examiner’s Responses:
The applicant’s arguments are not persuasive. Picard discloses a CNC 12 controls at least torch 24. Yamaguchi’445 discloses the main controller 32 controls the power supply 35, gas system 36 , torch shift mechanism 16-26, without aid of the intervening processor architecture that is external to the main controller 32 (para. 0049; fig. 3). 
Yamaguchi’083 discloses a hybrid cutting system 10 that utilizes the plasma torch 42 and the laser head 40 for improving speed and cutting down operation cost (para. 0007; fig. 2). Yamaguchi’083 further discloses a supervisory control device 64 controls the plasma torch 42 and the laser head 40 to coordinate movements between them along respective cutting path so they do not collide with each other. In other words, the plasma torch 42 and laser head 40 can be performed at the same time and they are mutually independent (para. 0064, 0058, and 0066; fig. 6).  
In view of Yamaguchi’083 and case law, one of ordinary skill in the art would be motivated to duplicate the plasma torch of Picard such that the cutting process speed is increased by using at least two plasma torches, thereby cutting down on operation cost. The centralized controller of Yamaguchi’445 would control the newly added plasma torch (second plasma torch) essentially in the same manner as the existing plasma torch (first plasma torch), in order to increase cutting speed. Further, the centralized controller of Yamaguchi’445 would control the multiple torches in a coordinated manner as taught by Yamaguchi’083 i.e. coordinate movement of the multiple torches at the same time so they do not interference with each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlson (US 20120228272), “Welding Apparatus For Induction Motor And Method Of Welding Induction Motor”
Lenzner (US 20080149602), “Welding And Plasma Cutting Method And System”
Yamaguchi (US 20080093347), “Plasma Cutter, And Plasma Cutter Power Supply System”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761